Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive. The Applicant argues that the pending claims cannot be rejected under double patenting in view of applications 16/664,423 or 16/664,358, because the claims of 16/664,423 teach decoding of bloom filters at a client device, while the claims of 16/664,358 teach requesting road link information and decoding restrictions from bloom filters.  The Examiner respectfully disagrees.  The independent claims of Application Number 16/664,423 teach steps including the determination of road segment identifiers, generating bloom filter data, and providing the generated bloom filter data to an end user.  The independent claims of Application Number 16/664,358 teach steps including the determination of map area identifiers, generating bloom filter data from a data service, and providing the updated bloom filter data to an end user.
Applicant also argues that neither the French reference nor the O’Shea reference cited in the Non-Final Rejection teaches the step of “generating a bloom filter set, each bloom filter of the bloom filter set corresponding to a traffic range of the plurality of traffic ranges, wherein each bloom filter encodes road segment identifiers corresponding to the respective traffic range[.]”  the Examiner respectfully disagrees.  The O’Shea reference teaches that data can be transferred into a plurality of structures (¶53) organized in a Bloom filter configuration (¶ 54).  O’Shea further states that “in other embodiments partial Bloom filters are used in which only a subset of the file identifiers are encoded” (¶ 56).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over French, et al., US 2016/0104377 A1, in view of O’Shea, et al., US 2010/0027588 A1.
As per Claim 1, French, teaches a method for providing traffic data to a client device (¶ 58), the method comprising: 
receiving from the client device, a request for traffic data corresponding to road segments of at least one map area, said request identifying the at least one map area (¶¶ 348-349); determining road segment identifiers corresponding to each of the road segments of the at least one map area (¶ 353); 
determining traffic data for at least a portion of the road segment identifiers, said traffic data obtained from a traffic data source (¶ 324; Table 27); 
determining a plurality of traffic ranges based on the obtained traffic data (¶ 282 and Table 22; based on “stop-and-go traffic”). 
French does not expressly teach: generating a bloom filter set, each bloom filter of the bloom filter set corresponding to a traffic range of the plurality of traffic ranges, wherein each bloom filter 
O’Shea teaches: 
generating a bloom filter set, each bloom filter of the bloom filter set corresponding to a traffic range of the plurality of traffic ranges (¶¶ 53-54), wherein each bloom filter encodes road segment identifiers corresponding to the respective traffic range (¶ 59); and 
providing the bloom filter set to the client device (¶ 82).
It would have been obvious to a person of skill in the art, at the time of the invention, to augment the traffic data tracking method of French with bloom filtering, as O’Shea teaches, in order to improve the efficiency of information transfer, and to enable transfer over different types of networks.
As per Claim 2, French does not expressly teach that the generating of a bloom filter set further comprises: determining for each of the bloom filters in the bloom filter set, an identifier test set, the identifier test set comprising all road segment identifiers of the at least one map area that do not correspond to the traffic speed range of the bloom filter; determining whether any of the road segment identifiers of the identifier test set satisfy the bloom filter; and responsive to determining that a road segment identifier of the identifier test set satisfies the bloom filter, increasing the size of the bloom filter until there are no road segment identifiers in the identifier set that satisfy the bloom filter.
O’Shea teaches that the generating of a bloom filter set further comprises: 
determining for each of the bloom filters in the bloom filter set, an identifier test set, the identifier test set comprising all road segment identifiers of the at least one map area that do not correspond to the traffic speed range of the bloom filter (¶ 77); 
determining whether any of the road segment identifiers of the identifier test set satisfy the bloom filter (¶¶ 54-55); and 
responsive to determining that a road segment identifier of the identifier test set satisfies the bloom filter, increasing the size of the bloom filter until there are no road segment identifiers in the identifier set that satisfy the bloom filter (¶¶ 56-57; based on compressed or partial Bloom filters).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, French teaches that the determining of the road segment identifiers further comprises: 
accessing map version agnostic information regarding each of the road segments (¶ 2002); 
generating a map version agnostic identifier for each of the road segments (¶ 2001); coding the map version agnostic identifier for each of the road segments using at least one coding function (¶¶ 1983-1984); and 
providing the coded map version agnostic identifier of each of the road segments as the road segment identifiers (¶¶ 2001-2002).
As per Claim 4, French teaches that determining the plurality of traffic ranges further comprises determining a number of traffic ranges based on a maximum traffic speed of the traffic data for the at least one map area and a traffic resolution parameter (¶¶ 1123-1124).
As per Claim 5, French further teaches extracting the traffic resolution parameter from the request for traffic data (¶¶ 97-99).
As per Claim 6, French further teaches determining the traffic resolution parameter based on at least one functional class of the road segments of the at least one map area (¶ 1218; lane-width).
As per Claim 7, French teaches that the determining of traffic data for at least a portion of the road segment identifiers further comprises: 
extracting at least one functional class parameter from the request for traffic data (¶ 980; “posted speed limit”); and 
determining traffic data for road segment identifiers of road segments associated with the at least one functional class parameter (¶ 981; measured free-flow).
As per Claim 8, French further teaches appending time information to the bloom filter set, said time information indicative of a validity timeframe for the traffic data (¶ 324, Table 27; “22 Travel Time Information”).
As per Claim 9, French teaches that the request for traffic data comprises a map area range, a bounding box comprising map areas, or a combination thereof (¶ 168).
As per Claim 10, French teaches a system for providing traffic data to a client device (¶¶ 58-59), the system comprising: 
at least one non-transitory memory configured to store computer program code instructions (¶ 102); and 
at least one processor (¶ 102) configured to execute the computer program code instructions to: 
receive from the client device, a request for traffic data corresponding to road segments of at least one map area (¶¶ 348-349), said request identifying the at least one map area (¶ 351); 
determine road segment identifiers corresponding to each of the road segments of the at least one map area (¶ 353); 
determine traffic data for at least a portion of the road segment identifiers, said traffic data obtained from a traffic data source (¶ 324; Table 27); and
determine a plurality of traffic ranges based on the obtained traffic data (¶ 282 and Table 22; based on “stop-and-go traffic”).  
French does not expressly teach: generating a bloom filter set, each bloom filter of the bloom filter set corresponding to a traffic range of the plurality of traffic ranges, wherein each bloom filter 
generating a bloom filter set, each bloom filter of the bloom filter set corresponding to a traffic range of the plurality of traffic ranges (¶¶ 53-54), wherein each bloom filter encodes road segment identifiers corresponding to the respective traffic range (¶ 59); and 
providing the bloom filter set to the client device (¶ 82).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, French does not expressly teach that to generate the bloom filter set, the at least one processor is further configured to: determine for each of the bloom filters in the bloom filter set, an identifier test set, the identifier test set comprising all road segment identifiers of the at least one map area that do not correspond to the traffic speed range of the bloom filter; determine whether any of the road segment identifiers of the identifier test set satisfy the bloom filter; and in response to a road segment identifier of the identifier test set satisfies the bloom filter, increase the size of the bloom filter until there are no road segment identifiers in the identifier set that satisfy the bloom filter.  O’Shea teaches that to generate the bloom filter set, the at least one processor is further configured to: 
determine for each of the bloom filters in the bloom filter set, an identifier test set, the identifier test set comprising all road segment identifiers of the at least one map area that do not correspond to the traffic speed range of the bloom filter (¶ 77); 
determine whether any of the road segment identifiers of the identifier test set satisfy the bloom filter (¶¶ 54-55); and 
in response to a road segment identifier of the identifier test set satisfies the bloom filter, increase the size of the bloom filter until there are no road segment identifiers in the identifier set that satisfy the bloom filter (¶¶ 56-57; based on compressed or partial Bloom filters). 
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine. 

access map version agnostic information regarding each of the road segments (¶ 2002); 
generate a map version agnostic identifier for each of the road segments (¶ 2001); 
code the map version agnostic identifier for each of the road segments using at least one coding function (¶¶ 1983-1984); and 
provide the coded map version agnostic identifier of each of the road segments as the road segment identifiers (¶¶ 2001-2002).
As per Claim 13, French teaches that to determine the plurality of traffic ranges, the at least one processor is further configured to determine a number of traffic ranges based on a maximum traffic speed of the traffic data for the at least one map area and a traffic resolution parameter (¶¶ 1123-1124).
As per Claim 14, French teaches that the at least one processor is further configured to extract the traffic resolution parameter from the request for traffic data (¶¶ 97-99).
As per Claim 15, French teaches that the at least one processor is further configured to determine the traffic resolution parameter based on at least one functional class of the road segments of the at least one map area (¶ 1218; lane-width).
As per Claim 16, French teaches that to determine the traffic data for at least a portion of the road segment identifiers, the at least one processor is further configured to: 
extract at least one functional class parameter from the request for traffic data (¶ 980; “posted speed limit”); and 
determine traffic data for road segment identifiers of road segments associated with the at least one functional class parameter (¶ 981; measured free-flow).

As per Claim 18, French teaches that the request for traffic data comprises a map area range, a bounding box comprising map areas, or a combination thereof (¶ 168).
As per Claim 19, French teaches a computer program product comprising a non-transitory computer readable medium having stored thereon computer executable instructions (¶ 102), which when executed by one or more processors, cause the one or more processors to carry out operations for providing traffic data to a client device (¶¶ 58-59), the operations comprising: 
receiving, from the client device, a request for traffic data corresponding to road segments of at least one map area (¶¶ 348-349), said request identifying the at least one map area (¶ 351); 
determining road segment identifiers corresponding to each of the road segments of the at least one map area (¶ 353); 
determining traffic data for at least a portion of the road segment identifiers, said traffic data obtained from a traffic data source (¶ 324; Table 27); and
determining a plurality of traffic ranges based on the obtained traffic data (¶ 282 and Table 22; based on “stop-and-go traffic”). 
French does not expressly teach: generating a bloom filter set, each bloom filter of the bloom filter set corresponding to a traffic range of the plurality of traffic ranges, wherein each bloom filter encodes road segment identifiers corresponding to the traffic respective range; and providing the bloom filter set to the client device.  O’Shea teaches: 
generating a bloom filter set, each bloom filter of the bloom filter set corresponding to a traffic range of the plurality of traffic ranges (¶¶ 53-54), wherein each bloom filter encodes road segment identifiers corresponding to the traffic respective range (¶ 59); and 
providing the bloom filter set to the client device (¶ 82).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 20, French does not expressly teach that for generating the bloom filter set, the operations further comprise: determining, for each of the bloom filters in the bloom filter set, an identifier test set, the identifier test set comprising all road segment identifiers of the at least one map area that do not correspond to the traffic speed range of the bloom filter; determining whether any of the road segment identifiers of the identifier test set satisfy the bloom filter; and responsive to determining that a road segment identifier of the identifier test set satisfies the bloom filter, increasing the size of the bloom filter until there are no road segment identifiers in the identifier set that satisfy the bloom filter.  O’Shea teaches that for generating the bloom filter set, the operations further comprise: 
determining, for each of the bloom filters in the bloom filter set, an identifier test set, the identifier test set comprising all road segment identifiers of the at least one map area that do not correspond to the traffic speed range of the bloom filter (¶ 77); 
determining whether any of the road segment identifiers of the identifier test set satisfy the bloom filter (¶¶ 54-55); and 
responsive to determining that a road segment identifier of the identifier test set satisfies the bloom filter, increasing the size of the bloom filter until there are no road segment identifiers in the identifier set that satisfy the bloom filter (¶¶ 56-57; based on compressed or partial Bloom filters).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 21, French teaches that the operations further comprise extracting the traffic resolution parameter from the request for traffic data (¶¶ 97-99).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/664,423 and over Claims 1-20 of copending Application No. 16/664,358 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference applications also claim a method for providing traffic data to a client device that includes determination of road segment identifiers, determining a plurality of traffic ranges based on obtained traffic data, generating a bloom filter set, and providing the bloom filter set to a client device..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661